Citation Nr: 0606730	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  99-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic disease 
process manifested by dizziness and vertigo.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter was most recently before the Board of Veteran's 
Appeals in September 2005, when the issues identified on the 
title page of this document, as well as a claim for service 
connection for hearing loss of the right ear, were remanded 
for additional development.  Thereafter, a November 2005 
rating decision granted entitlement to service connection for 
bilateral hearing loss.  That issue is therefore no longer in 
appellant status.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
case has since been returned to the Board for further review. 


FINDINGS OF FACT

1.  The veteran denies having a problem with tinnitus, and a 
current diagnosis of tinnitus is not shown.

2.  The preponderance of the competent evidence is against 
finding that the veteran has a chronic disease process 
manifested by dizziness and vertigo.


CONCLUSIONS OF LAW

1.  Tinnitus was neither incurred in nor aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  A chronic disease process manifested by dizziness and 
vertigo was neither incurred in nor aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has tinnitus and a chronic disease 
process manifested by dizziness and vertigo as a result of 
his military service, including as a result of a land-mine 
injury.  Specifically, the veteran alleged that the same 
land-mine explosion that ruptured his ears, and which 
supports a grant of entitlement to service connection for 
bilateral ear drum scars, also caused the tinnitus, 
dizziness, and vertigo.  It is requested that the veteran be 
afforded the benefit of the doubt.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

As to entitlement to service connection for tinnitus, the 
November 1945 separation examination confirms the assertion 
that the veteran ruptured his ear drums in a land mine 
explosion.  The service medical records do not, however, show 
any complaints, findings or diagnoses pertaining to either 
tinnitus or vertigo.

Postservice, an October 1998 VA treatment record noted 
complaints and/or a history of tinnitus.  At the December 
2001 VA examination, he complained of some tinnitus and 
vertigo.  Following examination the examiner found "almost 
no tinnitus."  Moreover, all other postservice medical 
records are negative for a diagnosis of tinnitus, and the 
veteran told his June 2004 VA ear examiner that he did not 
have a problem with tinnitus.

The Board will give more credence to the veteran's statements 
to his June 2004 VA ear examiner, than those found in the 
earlier VA medical records, because this statement against 
interest was given in direct reply to that physician's 
request for information about his tinnitus and the claimant 
replied knowing that his reply would adversely affect his 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As to entitlement to service connection for a chronic disease 
process manifested by dizziness and vertigo, service medical 
records confirm the veteran's claim of having been injured by 
a land mine.  An October 1998 VA treatment record shows his 
complaints of situational vertigo.

However, service and postservice medical records, including 
at the December 2001 VA ear examination and the June 2004 VA 
neurological examination that were held for the express 
purpose of diagnosing a disability, are negative for a 
diagnosis of a chronic disease process manifested by 
dizziness and vertigo.  In fact, the December 2001 VA 
examiner noted that complaints of vertigo were sporadic, 
approximately one time a week for one to three minutes, it 
stopped on its own, and was not associated with nausea or 
vomiting.  The examiner thereafter opined that, "[h]is 
problem, I do not believe, is related to his service . . . I 
see no real evidence of Meniere disease."  Likewise, a June 
2004 VA neurological examiner opined that the veteran did not 
have any clear central neurologic evidence for vertigo.

Thus, because the veteran denied having tinnitus, and since 
the medical evidence of record does not include a current 
diagnosis of either tinnitus or a chronic disease process 
causing dizziness and vertigo, service connection must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current diagnosis of a problem.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, addressing his current diagnosis, are not 
probative evidence as to this issue.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA notified the 
veteran that establishing entitlement to service connection 
for a disability requires, among other things, a current 
disability.  See, e.g., April 2001 VA correspondence.  
Moreover, these claims are denied because the veteran does 
not meet the statutory threshold for entitlement to service 
connection i.e., a current disability.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Therefore, because the decision is 
mandated by the veteran's failure to meet a basic 
prerequisite for service connection, the Board is entitled to 
go forward with adjudication of the claims regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).   Likewise, while 
the veteran reported at one time that he first started to 
receive treatment at VA in 1985, he told his December 2001 VA 
examiner that he first sought treatment at VA, for the 
problems associated with the current appeal, in 1998, and he 
had no problems before that time.  Moreover, the record shows 
VA not only obtained his post-1996 VA treatment records from 
his VA Medical Center but his records from Dr. Lamb have also 
been secured.  Accordingly, the Board is entitled to go 
forward with adjudication of the claims without first 
attempting to associate with the claims file these records.  
Further discussion of the VCAA is not required. 




ORDER

Service connection for tinnitus is denied.

Service connection for a chronic disease process manifested 
by dizziness and vertigo is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


